Citation Nr: 1533770	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-31 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension, including as secondary to PTSD.

3.  Whether a reduction in the rating for the Veteran's hearing loss disability from 40 to 0 percent, effective June 1, 2015, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 (PTSD), August 2013 (hypertension), and March 2015 (hearing loss) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has considered all claimed and diagnosed acquired psychiatric disorders, as required by Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the RO contacted the Veteran in September 2011 regarding an overpayment by VA, and the Veteran's resulting debt.  In a November 2011 Decision of Waiver on Indebtedness, VA informed the Veteran that it had granted his waiver of indebtedness.  In October 2013, the Veteran wrote in two separate VA 9 forms that he was appealing "my debt to VA," and that "the debt rules were not explained to me properly or thoroughly."  In his May 2015 Appellant's Brief, the Veteran's representative asserted that "The issue of the validity of the creation of the debt and waiver of overpayment must be remanded under the provisions of Manlincon v. West, 12 Vet. App. 238 (1999)."  As the November 2011 decision was fully favorable to the Veteran, it is unclear to the Board what debt the Veteran contests.  Therefore, please contact the Veteran or his representative and clarify the Veteran's contentions as to this matter.

The issues of 1) entitlement to service connection for PTSD; 2) entitlement to service connection for hypertension, including as secondary to PTSD; and 
3) whether a reduction in the rating for the Veteran's hearing loss disability from 40 to 0 percent, effective June 1, 2015, was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed rating decision issued in December 2007, the RO denied the Veteran's claim for service connection for PTSD.

2.  Evidence added to the record since the final December 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

3.  In an unappealed rating decision issued in August 2004, the RO denied the Veteran's claim for service connection for hypertension.

4.  Evidence added to the record since the final August 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision that denied the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The August 2004 rating decision that denied the Veteran's claim for service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014).

4.  New and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis: New and Material Evidence

The RO previously denied service connection for PTSD and hypertension in December 2007 and August 2004 rating decisions, respectively.  No new and material evidence was received within one year of those decisions.  Consequently, the December 2007 and August 2004 rating decisions constitute the last prior final denial for the issues of entitlement to service connection for PTSD and hypertension, respectively.

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board must consider all of the evidence of record, including any new medical examinations performed after the RO reopens a claim, when determining whether new and material evidence has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007).

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for PTSD and hypertension.

With respect to the claim for PTSD, new and material evidence has been added to the claims file since the December 2007 rating decision, which denied the Veteran's claim based on the absence of a verified stressor, a confirmed diagnosis of PTSD, and a link to service.  Specifically, a VA certified physician's assistant (PA-C) diagnosed the Veteran with PTSD in August 2010, and opined that "he is dealing with some anger due to...traumatic events associated with his military service that are haunting him."  That VA PA-C provided similar diagnoses and nexus opinions in February 2011, May 2011, and January 2012.

With respect to the claim for hypertension, new and material evidence has been added to the claims file since the August 2004 rating decision, which denied the Veteran's claim because his records did not show treatment for this condition in service, or a diagnosis within a year of discharge from service.  Specifically, the Veteran wrote in February 2014 that "I suffered with high blood pressure in the service."

The foregoing evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As this evidence was not available at the time of the December 2007 and August 2004 denials, it is new.  As it pertains to the reasons for the denial of his claims for service connection, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims for service connection for PTSD and hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).


ORDER

The claim of entitlement to service connection for PTSD is reopened, and, to this extent only, the appeal is granted.

The claim of entitlement to service connection for hypertension is reopened, and, to this extent only, the appeal is granted.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the claim for PTSD, the Board finds that the October 2012 VA examination report is inadequate because it is equivocal and inconclusive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical opinions derive their probative value from unequivocal and conclusive opinions and clear reasoning).  For example, the examiner opined that:

[T]he Veteran's report of symptoms does not fit with a diagnosable anxiety disorder....

It appears to be as likely as not that the Veteran experienced a negative adjustment reaction at some point in 1970 and that this reaction may have contributed over time to a pattern of maladaptive thinking, irritability, and interpersonal difficulties that center on themes of anxiety and frustration....

[A] diagnosis of Anxiety Disorder, NOS, appears to be the best fit for the Veteran's pattern of obsessive, repeated thinking, irritability, and suspicion/estrangement from others....

[I]t is thus as likely as not that his anxiety problems developed secondary to Personality Disorder, NOS.

The VA examination report needs clarification before the Board can reach a decision.  Specifically, it is unclear whether the examiner believes that the Veteran's negative adjustment reaction began during or after service, because his service ended in April 1970, and the examiner states that the reaction began "at some point in 1970."  The point at which the disability had its onset is critical to the etiological basis for the decision.  Further, the examiner opines that the negative adjustment reaction "may have contributed" to his current symptoms.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Consequently, a new VA examination is required.  Barr, 21 Vet. App. at 311 (2007).

With respect to the claim for hypertension, the Veteran's service treatment records include a June 1969 report showing that his blood pressure was 142/100 (systolic/diastolic).  Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, "Hypertension...must be confirmed by readings taken two or more times on at least three different days....[T]he term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater."  As the Veteran had a single blood pressure reading in service which appears to have reached hypertensive levels, has current diagnoses of hypertension by VA clinicians (e.g., March 2014 and June 2014), and contends that the current diagnosis is related to service or is secondary to his claimed PTSD (see May 2015 Appellant's Brief), a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim to determine whether a reduction in the rating for the Veteran's hearing loss disability from 40 to 0 percent, effective June 1, 2015, was proper, remand is likewise required.  Specifically, the RO proposed the reduction in September 2014.  In March 2015, the RO issued the rating decision reduced the Veteran's rating.  The Veteran timely filed a notice of disagreement in May 2015.  To date, the RO has not issued a statement of the case.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical records that he has received for his PTSD, hypertension, and hearing loss, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed disorders that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.  All VA treatment records dated from March 2015 to the present should be obtained.

2.  When the requested development has been completed, schedule the Veteran for a VA examination to evaluate his claim for service connection for an acquired psychiatric disorder, to include PTSD.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for an acquired psychiatric disorder, to include PTSD.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current psychiatric disability, to include PTSD, is causally or etiologically related to his symptomatology in military service as opposed to its being more likely due to some other factor or factors.

Regarding PTSD, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  

If the PTSD diagnosis is deemed appropriate, the examiner should then opine as to whether there is a link between any current PTSD symptomatology and the Veteran's reported in-service stressors-namely, seeing people suffer and die at Bethesda Naval Hospital.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the claims file, or in the alternative, the claims file, must be made available to the examiner for review.

In offering each of these opinions, the examiner should consider the following:

* Dr. Passmore's September 1970 report, wherein he finds that "[The Veteran] says his main problem is needing 'additional income'.  His wife is having  a baby in January.  His second problem he sees is not trusting his wife....IMPRESSION: Anxiety reaction, mild.  The patient does show some characterological problems.  These seem to be related to his [marital] problems which are certainly making his symptoms worse."

* An October 1970 VA General Medical examination, including a diagnosis of Anxiety reaction, mild.

* A May 8, 1979 VA treatment record, diagnosing "psychotic episode-probable drug induced, R/O underlying personality disorder."

* A May 14, 1979 VA treatment record, observing a diagnosis of  "psychotic, unknown etiology, possibly drug induced, with delusions, grandiosity, and paranoia.  Patient was unable to discern reality and fantasy."

* A May 15, 1979 VA treatment record, finding "Spontaneous episode of rage, in which he ran through a plate glass door, suffering several lacerations.  His mother states he was found rolling in the glass, uttering religious phrases."  The clinician diagnosed "Psychosis, undetermined etiology, suspect drug induced."

* A May 15, 1979 VA treatment record, diagnosing "Psychosis, drug induced."

* A May 17, 1979 VA treatment record, wherein the clinician observed that the Veteran "Seems to feel anything he has to do to get money for drugs is justified."

* A May 17, 1979 VA treatment record, observing the "Veteran who has been taking since 1968 very large amounts of practically all the drugs known as LSD, PCP, pot, Cocaine, Heroin, and many other names that this examiner could not retain in his memory."

* A July 1979 VA treatment record, finding that "Psychiatrically this patient would fall in the borderline category and would be classified as a borderline paranoid schizophrenic."

* Dr. Lizarraga's September 6, 1989 report, diagnosing "Psychoactive substance abuse (cocaine, cannibus, amphetamines), continuous."

* Dr. Smith's September 14, 1989 report, finding that "Despite trying to make himself look good, the patient is shown to be delusional and antisocial.  He is not malingering.  His false beliefs are most likely long standing and basic."

* An Eastern State Hospital report from April 1990, diagnosing "psychoactive substance (cocaine, cannabis, amphetamines, alcohol), continuous," and "Schizophrenia, paranoid type, chronic."

* An October 1995 report from Green Country Mental Health Services, observing that the Veteran "said he uses crack cocaine daily," is "polysubstance dependent," and "was very angry that his spouse and his mother wouldn't support his wish to take legal action against the law enforcement system in Muskogee for past wrongs to him....[H]e argued that he uses crack cocaine in moderation."

* The Veteran's May 2007 statement that "I saw a lot of hurt mangled-up people coming back from the Vietnam War, and I saw some people die."

* The Veteran's June 2007 statement that "I worked at Bethesda Naval Base Hospital.  I would give nursing care to the soldiers back from Vietnam.  I would listen to their explanation of what they went through in war.  How they came under attack to be blown up, shot, or whatever happened.  I would listen to them aching in pain, and crying out.  And some died."

* Statements from family members, dated October 2007 and November 2007.

* A VA PA-C's August 2010 report that the Veteran has PTSD and depression, and "is dealing with some anger due to racial issues and traumatic events associated with his military service that are haunting him."

* A VA PA-C's February 2011 report that the Veteran "was a medic at the Bethesda Naval Hospital in Maryland during the Vietnam War and he saw some very bad casualties from the war and he suffers from PTSD as a result."

* A VA PA-C's May 2011 report that the Veteran "worked as a ward corpsman at Bethesda Naval Hospital during the Vietnam war and he saw some very bad injuries from the war and has suffered from PTSD since he left Bethesda in 1970."

* A VA PA-C's January 2012 report that the Veteran "was a Navy Corpsman during the Vietnam war and worked at the Bethesda Naval Hospital from 1969-70 and cared for many casualties from Vietnam who were badly wounded and many of them died on the ward where he worked and this has left a lasting impression on him and he has suffered from PTSD since that experience."

* The October 2012 VA examination report, discussed above.

* The Veteran's October 2013 statements that "I [am] having flashbacks of the people in the hospital in Bethesda Maryland where I worked at in 1969 through 1970.  Some of them were severely hurt from missing limbs in war.  Some were suffering from severe bomb wounds, and scrap metal wounds.  Some of them were in traction and pain.  Some of them explained their experiences in the war about how they got hurt.  I saw some men die."  "While I nursed suffering [dying] soldiers, I suffered anxiety, feeling helpless as the soldiers suffered.  I was suffering in a process of reoccuring anxiety attacks that [were] undiagnosed and untreated."

3.  When the requested development has been completed, schedule the Veteran for a VA examination to evaluate his claim for service connection for hypertension.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

The examiner should state whether it is at least as likely as not that the Veteran's hypertension is related to or had its onset in service.

The examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's hypertension was caused by any acquired psychiatric disorder.

The examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's hypertension was aggravated beyond the natural progress of the disease by any acquired psychiatric disorder.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the claims file, or in the alternative, the claims file, must be made available to the examiner for review.

In offering each of these opinions, the examiner should consider the following:

* A June 1969 service treatment record, listing the Veteran's blood pressure as 142/100.

* VA treatment records diagnosing the Veteran with hypertension in January 1996 (essential hypertension likely), February 1996, April 1996, March 2007, January 2010, May 2011, March 2014, and June 2014 (essential hypertension).

4.  Then readjudicate the appeal of the issues of entitlement to service connection for PTSD and hypertension.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

5.  Provide the Veteran with a statement of the case regarding the issue of whether a reduction in the rating for the Veteran's hearing loss disability from 40 to 0 percent, effective June 1, 2015, was proper.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of the issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


